Order entered October 10, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01360-CR

                          JUSTIN ROBERT BOYCE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 063963

                                        ORDER
       We GRANT the State’s October 4, 2016 second motion to extend time to file brief and

ORDER the brief filed no later than November 3, 2016.


                                                   /s/   LANA MYERS
                                                         JUSTICE